Citation Nr: 1550726	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  13-36 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for left knee disability.

2.  Entitlement to service connection for right knee disability.

3.  Entitlement to service connection for left foot disability.

4.  Entitlement to service connection for right foot disability.

5.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to total disability based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	George T. Sink

ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from July 1979 to July 1982.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran was previously represented by a Veterans' Service Organization.  In June 2015 and November 2015, however, VA received a new VA Form 21-22a for the above-listed accredited attorney representative for all issues on appeal.

In an April 2011 rating decision, the RO granted service connection for PTSD and assigned an initial 70 percent rating, effective as of December 5, 2005.  The Veteran appealed from the initial rating assigned.  A statement of the case was provided for this issue and the issue of entitlement to a TDIU, which is part and parcel of the appeal of the rating for PTSD, in November 2013.  The Veteran perfected an appeal with a November 2013 VA Form 9, and these issues were certified to the Board.  

In an April 2015 rating decision, the RO denied service connection for disabilities of the knees and feet.  The Veteran initiated an appeal from these determinations with a formal notice of disagreement (VA Form 21-0958) in April 2015.

The Veteran also initiated an appeal from the effective date of adding his spouse as a dependent to his award in an April 2010 letter, arguing that this dependency award should be effective as of his 2005 claim.  In an April 2012 phone call and letter, the Veteran was notified that this appeal was granted in full, and his wife and son were both added as his dependents effective as of December 5, 2005.  

Additionally, the Veteran initiated an appeal from the denial of service connection for bilateral hearing loss in a January 2010 rating decision.  A statement of the case was provided for this issue in April 2011, with notice to the Veteran on May 11, 2011; this letter also notified the Veteran of the grant of service connection for PTSD with a 70 percent rating in an April 2011 rating decision.  The Veteran did not submit a substantive appeal to continue his appeal for hearing loss to the Board.  

In January 2012, the Veteran submitted a VA Form 9 and checked that he wanted to appeal from all issues listed in the statement of the case and any supplemental statements of the case that he had received.  In the comments portion, however, the Veteran expressly stated, "This is to request to appeal my claim for PTSD to the Board of Veterans Appeals."  He then stated that he had not received a SOC for PTSD, but he had received a SOC for bilateral hearing loss.  The Veteran further stated that he had received a letter in May 2011 indicating that he had been awarded a 70 percent rating for PTSD effective as of December 5, 2005, and informing him that he had one year from that letter to appeal from that decision.  The RO noted on this form that it was treated as a notice of disagreement for the rating for PTSD; the Veteran had previously submitted a request to reconsider the 70 percent rating for PTSD in June 2011.  A SOC was provided for the rating for PTSD and TDIU as indicated above, and the Veteran filed a timely VA Form 9 after this SOC.  

In light of the Veteran's explanation provided in his January 2012 VA Form 9, it is clear that he did not intend to appeal from the SOC for hearing loss; instead, he clearly stated that he was filing that form to appeal from the PTSD determination.  Cf. Evans v. Shinseki, 25 Vet. App. 7, 15 (2011) (discussing ambiguity in a substantive appeal).  There is also no other argument or indication that the issue of service connection for hearing loss is on appeal, or that the Veteran has been led to believe that is the case.  Cf. Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  Moreover, the January 2012 VA Form 9 was received more than one year after the rating decision and more than 60 days after the notice of the SOC for hearing loss, such that it would not have been timely.   See 38 C.F.R. §§ 20.200, 20.302 (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In his November 2013 substantive appeal (VA Form 9) for the PTSD and TDIU issues, the Veteran requested a Board hearing in Washington, DC.  In July 2015, the Veteran's attorney requested to change the in-person hearing to a videoconference hearing.  In November 2015, the attorney again noted that the Veteran had requested a Board hearing.  The requested hearing has not yet been scheduled, and a remand is required because the RO schedules Board videoconference hearings.

The Veteran submitted a timely notice of disagreement (VA Form 21-0958) in April 2015 for the denial of service connection for disabilities of the knees and feet in an April 2015 rating decision.  These issues are under the Board's jurisdiction, and a statement of the case has not been provided; thus, a remand is required.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).  These issues will only be returned to the Board if the Veteran files a timely substantive appeal after issuance of the statement of the case.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide a statement of the case on the issues of entitlement to service connection for right knee, left knee, right foot, and left foot disabilities; and advise the Veteran of the requirements for a substantive appeal.  

2.  Schedule the Veteran for a Board videoconference hearing for the issues of entitlement to a higher initial rating for PTSD and for a TDIU.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

